Appellant was convicted for opening, and keeping open, his saloon on an election day. This indictment alleged, the election was held on the 3rd day of June, in the Holland public school district, and voting precinct and town; said day being an election day, on which an election was being then and there held, by lawful authority, for the purpose of electing school trustees for the Holland public free school district, etc. On motion to quash, it was urged the election was not legally authorized to be held on said day, etc. The motion was not well taken. Cooper v. State, 25 Texas Crim. App., 530; Cooper v. State, 26 Texas Crim. App., 575; Janks v. State, 29 Texas Crim. App., 233; Geib v. State, 31 Tex.Crim. Rep.. Under the well settled rules, the validity of such election is not subject to collateral attack in regard to the manner of ordering and holding the same, where the same is held under the forms of law. "It was not a farce, and the mischief intended to be prevented by the statute would as likely arise in one case as the other." Cooper v. State, 26 Texas Crim. App., 575; Janks v. State, 29 Texas Crim. App., 233; Geib v. State,31 Tex. Crim. 514. The bills of exceptions were reserved with reference to evidence in regard to the manner of ordering the election, and the charges given and refused were in regard to the same matter. The action of the court was correct in both particulars. The judgment is affirmed.
Affirmed.